Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 201} I concur in the majority’s affirmance of Conway’s conviction, but I dissent from its affirmance of the sentence of death. This court’s duty to provide an independent sentence review requires us to consider the nature and circumstances of the offense and specifically requires us, pursuant to R.C. 2929.04(B)(2), to consider “[wjhether it is unlikely that the offense would have been committed, *252but for the fact that the offender was under duress, coercion, or strong provocation.” Unlike R.C. 2903.03(A), which requires provocation “occasioned by the victim” for a finding of voluntary manslaughter, R.C. 2929.04(B)(2) does not so limit our consideration of the passions surrounding a crime. Had Conway not been confronted by the situation in which his brother had just been cut by Mandel Williams, it is unlikely he would have shot Williams and killed Jason Gervais. Had Williams not become entangled with Gervais, possibly on purpose, this could well have been a voluntary-manslaughter case. The circumstances of this offense take it outside the realm of what I consider appropriate for the death penalty.
Ron O’Brien, Franklin County Prosecuting Attorney, Jennifer L. Coriell, and Susan E. Day, Assistant Prosecuting Attorneys, for appellee.
Todd W. Barstow and David J. Graeff, for appellant.